     Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 1 of 7                                  PageID #: 1




                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MAINE

SHERYL LANGEVIN,                                        )
                                                        )
                    Plaintiff,                          )
                                                        )
v.                                                      )       Civil Action Docket No:
                                                        )
DEARBORN NATIONAL and HEALTH                            )
CARE SERVICES CORP.                                     )
                                                        )
                    Defendants.                         )

                                            NOTICE OF REMOVAL

           Defendants Dearborn National and Health Care Service[]1 Corporation (“Defendants”), by

counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, request removal of a civil action

commenced by Plaintiff Sheryl Langevin (“Plaintiff” or “Langevin”) in Cumberland County

Superior Court, titled Sheryl Langevin v. Dearborn National and Health Care Services Corp.,

Civil Action Docket No. PORSC-CV-2020-00556 (the “State Court Action”). In support of this

Notice of Removal, Defendants state as follows:

I.         BACKGROUND

           1.       Langevin commenced this action by filing a Complaint for Retaliation (the

“Complaint”) in Maine Superior Court, Cumberland County, on or about December 28, 2020, a

copy of which is included in Exhibit A to the Declaration of James R. Erwin (“Erwin Declaration”).

After receiving a request from Plaintiff on January 22, 2021 for waiver of service, Defendants

waived service on February 3, 2021.

           2.       Langevin’s Complaint asserts claims against Defendants stemming from her former

employment with Dearborn National, a subsidiary of Health Care Service Corporation. Langevin



1
    Plaintiff incorrectly identifies Defendant Health Care Service Corporation as Health Care “Services” Corporation.


12846632.1
      Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 2 of 7                    PageID #: 2




alleges that Defendants violated the Maine Whistleblowers’ Protection Act by terminating her

employment in retaliation for allegedly engaging in protected activity.

II.      GROUNDS FOR REMOVAL

         3.    Pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal is timely as it has been

filed with this Court within thirty (30) days after Defendants waived service of Langevin’s

Complaint.

         4.    28 U.S.C. § 1441 establishes when an action is removable. Section 1441(a) states

that “any civil action brought in a state court of which the district courts of the United States have

original jurisdiction, may be removed by the defendant or defendants, to the district court of the

United States for the district and division embracing the place where such action is pending.”

         5.    The United States District Court for the District of Maine is the federal judicial

district encompassing the Superior Court of Cumberland County, Maine, where Langevin

originally filed this suit. Venue, therefore, is proper in this district under 28 U.S.C. § 1441(a).

         6.    This Court’s subject matter jurisdiction, and the basis for removal, is founded upon

28 U.S.C. §1332. Section 1332 states, in relevant part, that “[t]he district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and is between . . . citizens of different States.”

         7.    As the following facts demonstrate, this is a civil action arising between citizens of

different states and in which the matter in controversy, upon information and belief, exceeds the

sum of $75,000, exclusive of costs and interest:

               (a)     Langevin resides in the State of Maine. (Compl. ¶ 1).

               (b)     Defendant Dearborn National is the assumed name of Dearborn Life

                       Insurance Company, which is a company organized under the laws of the


                                                   2
12846632.1
   Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 3 of 7                   PageID #: 3




                   State of Illinois, with its principal place of business also within the State of

                   Illinois.

             (c)   Defendant Health Care Service Corporation is organized under the laws of

                   the State of Illinois, with its principal place of business also within the State

                   of Illinois.

             (d)   Accordingly, there is complete diversity and this action involves a

                   controversy between citizens of different states.

             (e)   In her Complaint, Langevin alleges that she was wrongfully terminated in

                   violation of the Maine Whistleblowers’ Protection Act. (See Compl. ¶¶ 61–

                   65).

             (f)   Langevin also alleges that she has complied with all administrative

                   requirements and received a right-to-sue letter from the Maine Human

                   Rights Commission.       (Compl. ¶ 57).      Therefore, Langevin may seek

                   compensatory and punitive damages under 5 M.R.S. § 4613, as well as

                   attorneys’ fees under 5 M.R.S. § 4614. See 5 M.R.S. § 4622 (limiting right

                   to recover attorneys’ fees and compensatory and punitive damages when

                   plaintiff does not first file a charge with the Maine Human Rights

                   Commission).

             (g)   As set forth in the Complaint, Langevin is seeking an award that is

                   “sufficiently large to compensate for the damages she has suffered”

                   including, but not limited to, general and non-economic damages, economic

                   damages, pre-judgment and post-judgment interest, lost wages, punitive

                   damages, and reasonable attorneys’ fees and costs. (See Compl. at 9).


                                              3
12846632.1
   Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 4 of 7                    PageID #: 4




              (h)     The sum of compensatory and punitive damages for actions alleging

                      intentional employment discrimination, including violations of the Maine

                      Whistleblower’s Protection Act, against employers with more than 500

                      employees may reach up to and including $500,000.00. See 5 M.R.S. §

                      4613(2)(B)(8)(e)(iv).

              (i)     Additionally, back pay is an available remedy under the Maine

                      Whistleblowers’ Protection Act. 5 M.R.S. § 4613(2)(A)(2); see Sullivan v.

                      St. Joseph’s Rehab. & Residence, 2016 ME 107, ¶ 18, 143 A.3d 1283, 1288

                      (stating an individual fired in violation of the Maine Whistleblowers’

                      Protection Act may be entitled to lost wages).

         8.   “[T]he fact that plaintiff did not request a specific amount in [her] complaint is not

controlling” when determining the amount in controversy for purposes of removal. Connolly v.

Dorris, No. 2:19-cv-00510-GZS, 2020 WL 206932, at *2 (D. Me. Jan. 14, 2020), report and

recommendation adopted, No. 2:19-CV-00510-GZS, 2020 WL 2996067 (D. Me. June 4, 2020).

Here, Langevin seeks lost wages potentially dating back to August 26, 2019. (See Compl. ¶ 51).

Langevin also seeks punitive damages that, due to Defendants having over 500 employees, could

reach $500,000 if awarded. Further, she seeks non-economic damages. Based on the alleged lost

wages and punitive and compensatory damages alone, it is more likely than not that the amount in

controversy exceeds the $75,000 jurisdictional amount. See Connolly, No. 2:19-cv-00510-GZS,

2020 WL 209632, at *4 (finding defendant had established by a preponderance of the evidence

that the amount in controversy exceeded $75,000 where plaintiff sought to recover back pay, front

pay, and compensatory and punitive damages).




                                                4
12846632.1
   Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 5 of 7                       PageID #: 5




         9.    Langevin also seeks attorneys’ fees under the Maine Whistleblowers’ Protection

Act. If a statute provides for attorneys’ fees, the court may consider reasonable attorneys’ fees in

determining whether the amount in controversy exceeds the jurisdictional requirement. See Finley

v. George Weston Bakeries Distrib., 437 F. Supp. 2d 105, 108 (D. Me. 2007). The addition of

Langevin’s request for attorneys’ fees provides further support of a finding that the amount in

controversy will more likely than not exceed $75,000.

         10.   The party seeking to invoke diversity jurisdiction has the burden of alleging “with

sufficient particularity facts indicating that it is not a legal certainty that the claim involves less

than the jurisdictional amount.” Abdel-Aleem v. OPK Biotech LLC, 665 F.3d 38, 42 (1st Cir.

2012). Based on the allegations in the Complaint and the description of the potentially available

damages to Langevin set forth in this Notice of Removal, it is not a legal certainty that the claim

involves less than the jurisdictional amount and, therefore, that the amount in controversy in the

present case exceeds $75,000.

III.     ALL OTHER PROCEDURES FOR REMOVAL HAVE BEEN FOLLOWED

         11.   28 U.S.C. § 1446(a) requires defendants seeking to remove a civil action to file “a

copy of all process, pleadings, and orders served upon such . . . defendants in such action.” The

documents attached as Exhibits A and B to the Erwin Declaration include “all process, pleadings,

and orders served” upon Defendants in the State Court Action.

         12.   All adverse parties to this action have been provided with written notice of the filing

of this removal, as required by 28 U.S.C. § 1446(d), as evidenced by the attached Certificate of

Service.




                                                  5
12846632.1
   Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 6 of 7                   PageID #: 6




         13.   Defendants will cause to be filed with the Superior Court, Cumberland County,

Maine a copy of this Notice of Removal, as required by 28 U.S.C. § 1446(d), promptly after filing

this Notice of Removal.

         14.   By its filing of this Notice of Removal, Defendants do not waive any motions or

objections as to the sufficiency of the allegations of the Complaint, any other motions or

objections, or any defenses they have to the substantive allegations of the Complaint.

         WHEREFORE, Defendants respectfully request that the State Court Action be removed

from the Cumberland County Superior Court to this Court.

Dated: February 23, 2021                                    /s/ James R. Erwin
                                                            James R. Erwin

                                                            Pierce Atwood LLP
                                                            Merrill’s Wharf
                                                            254 Commercial Street
                                                            Portland, Maine 04101
                                                            207-791-1100
                                                            jerwin@pierceatwood.com

                                                            Jill S. Vorobiev
                                                            Reed Smith LLP
                                                            10 South Wacker Drive, 40th Floor
                                                            Chicago, Illinois 60606
                                                            312-207-1000
                                                            jvorobiev@reedsmith.com
                                                            *pro hac vice forthcoming

                                                            Joseph J. Mammone, Jr.
                                                            Reed Smith LLP
                                                            2850 N. Harwood Street, Suite 1500
                                                            Dallas, Texas 75201
                                                            469-680-4200
                                                            jmammone@reedsmith.com
                                                            *pro hac vice forthcoming

                                                            Counsel for Defendants
                                                            Dearborn National and Health Care
                                                            Service[] Corp.


                                                6
12846632.1
   Case 2:21-cv-00060-JDL Document 1 Filed 02/23/21 Page 7 of 7                   PageID #: 7




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 23, 2021, I served a copy of the Notice of Removal by

electronic mail and addressed to the following:


Guy D. Loranger, Esq.
Law Office of Guy D. Loranger
1 Granny Smith Court; Suite 3
Old Orchard Beach ME 04064
guy@lorangerlaw.com


Dated: February 23, 2021                                     /s/ James R. Erwin
                                                             James R. Erwin

                                                             Pierce Atwood LLP
                                                             Merrill’s Wharf
                                                             254 Commercial Street
                                                             Portland, Maine 04101
                                                             207-791-1100
                                                             jerwin@pierceatwood.com

                                                             Counsel for Defendants
                                                             Dearborn National and Health Care
                                                             Service[] Corp.




                                                  7
12846632.1
